              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:09-cr-00023-MR-WCM-6


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
          vs.                    )                       ORDER
                                 )
PHILLIP EUGENE HILL,             )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court upon the Defendant’s Unopposed

Motion for Amended Judgment under the First Step Act of 2018 [Doc. 409].

The Government, through counsel, consents to the requested relief.

      In June 2009, the Defendant pled guilty to one count of conspiracy to

possess with the intent to distribute in excess of 50 grams of cocaine base,

in violation of 21 U.S.C. §§ 841(a), 846. Based on Defendant’s plea, he

faced a statutory minimum sentence of ten years, a statutory maximum of

life, and a minimum of five years of supervised release. [Id. at ¶¶ 78, 81]. At

sentencing in May 2010, the Court more particularly found that the offense

involved at least 50 grams but less than 150 grams of cocaine base. [See

PSR at ¶¶ 15, 21]. Based on that finding along with the Defendant’s criminal
history, the Court calculated a guidelines range of 262 to 327 months under

the career-offender guideline. [Id. at ¶¶ 29, 79]. The Court then departed

downward, lowering the Defendant’s guidelines range to 210 to 262 months.

[Doc. 308 at 25]. The Court then imposed a low-end sentence of 210

months’ imprisonment and the required five-year term of supervised release.

[See Doc. 287: Judgment at 2-3].

      On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. 111-220,

went into effect. Section 2 of the Act increased the quantity of cocaine base

required to trigger the enhanced penalties of Section 841. Specifically, it

raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and the

(b)(1)(B) threshold from “5 grams” to “50 grams.” Section 3 eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C.

§ 844(a). Congress did not apply these changes retroactively to defendants

sentenced before the Act’s passage. Accordingly, the Defendant could not

obtain relief under the Fair Sentencing Act.

      On December 21, 2018, the President signed into law the First Step

Act of 2018, Pub. L. 115-135. Section 404 of the Act gives retroactive effect

to the changes made by Sections 2 and 3 of the Fair Sentencing Act of 2010.

Section 404(a) defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by Section 2


                                      2
or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372),

that was committed before August 3, 2010.” Section 404(b) then provides

that “[a] court that imposed a sentence for a covered offense may . . . impose

a reduced sentence as if Section 2 or 3 of the Fair Sentencing Act of 2010

... were in effect at the time the covered offense was committed.”

      The Defendant is eligible for relief under the First Step Act because he

was convicted of a “covered offense” under Section 404(a)’s definition. His

offense was committed before August 3, 2010; he was subjected to the

enhanced statutory penalties under § 841(b)(1)(A); and those statutory

penalties were “modified by Section 2 . . . of the Fair Sentencing Act.”

Because the Defendant is eligible for relief, this Court has the discretion

under Section 404(b) to “impose a reduced sentence” in accordance with §

841(b)(1)(B)’s statutory penalties, which provide a mandatory minimum term

of five years’ incarceration and a forty-year maximum term, along with a four-

year minimum term of supervised release.

      Applying the Sentencing Guidelines as they existed at the time of the

Defendant’s sentencing, but modifying any calculation of the offense level as

though Sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at

the time that the Defendant committed the offense, reduces the Defendant’s




                                      3
total offense level from 34 to 31.1 U.S.S.G. § 4B1.1(b), (c). Based thereon,

his Guidelines range is reduced from 262-337 months to 188-235 months.

See U.S.S.G. § 5A (sentencing table for offense level 31 and criminal history

category VI). This Court previously departed downward the equivalent of

two offense levels and imposed a sentence of 210 months, the low end of

the modified sentencing range after the departure. The low end of the

sentencing range two offense levels below the now-lowered Guidelines

range under the First Step Act would yield a sentence of 151 months.2

      The Defendant’s sentence has not been previously reduced by the

operation of Sections 2 or 3 of the Fair Sentencing Act of 2010, and no

previous motion has been made by the Defendant pursuant to Section 404

of the First Step Act of 2018.

      Finally, the Court notes that the Supplemental Presentence Report

indicates that the Defendant has received only a few minor disciplinary




1Even though the Defendant’s Guidelines range was the result of the application of the
career offender provisions, that calculation changes because the statutory maximum
sentence was lowered by the 2010 amendment to § 841(b)(1)(A).

2 It remains an open question as to whether the Defendant may have his sentence
reduced proportionately based on a percentage reduction below the low end of the
Guidelines range per U.S.S.G. §1B1.10(b)(2)(B) cmt. n.3, or reduced proportionately by
reference to a revised computation of a sentencing range two offense levels below the
Defendant’s revised total offense level per Section 404(b) of the First Step Act. In this
instance, there is no material difference between these two calculations. Therefore,
without deciding the issue, the Court allows the reduction as set forth herein.
                                           4
actions while in custody. [See Doc. 406: Supp. PSR at 3]. Moreover, the

Defendant has successfully completed numerous educational programs and

work assignments. With good time earned, he currently has approximately

146 months of BOP credited time. [See id. at 2].

      For all these reasons, the Court concludes that the Defendant is

eligible for relief in the form of a reduced sentence pursuant to the First Step

Act of 2018 and 18 U.S.C. § 3582(c)(1)(B) (allowing the court to modify a

sentence “to the extent otherwise expressly permitted by statute”).

      Based on the entire record of the case, including the Defendant’s

disciplinary record with the BOP, the Court, in its discretion reduces the

Defendant’s sentence to a term of 151 months’ imprisonment.                The

Defendant’s term of supervised release shall be reduced to a period of four

(4) years.

      IT IS, THEREFORE, ORDERED that the Defendant’s Unopposed

Motion for Amended Judgment under the First Step Act of 2018 [Doc. 409]

is GRANTED, and the Defendant’s sentence is hereby reduced to a term of

151 months imprisonment and the term of supervised release is hereby

reduced to four (4) years. All other terms and conditions of the Defendant’s

Amended Judgment [Doc. 287] shall remain in full force and effect.




                                       5
     The Clerk is respectfully directed to prepare an Amended Judgment in

accordance with this Order.

     The Clerk is further directed to provide copies of this Order to the

Defendant, counsel for the Defendant, the United States Attorney, the United

States Marshals Service, the United States Probation Office, and the United

States Bureau of Prisons.

     IT IS SO ORDERED.

                               Signed: January 15, 2020




                                       6
